DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-29 and 33, drawn to method, classified in C23C16/513.
II. Claims 30-32, drawn to method, classified in B33Y10/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive in that the product of group I is not a nanowire but rather a film and the method includes exposing any substrate, group II requires a plasma jet and group II requires a plasma.  The processes are not obvious variants because of the noted differences in substrate and end product.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Mr. Peter Davis on March 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 14-29 and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 is rejected under 35 U.S.C. 101 because it is a use claim.  A use claim has been held as note a property process claim under USC 101, see MPEP 2173.05.  There is no clear process step, yet the claims are drawn to a process.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not teach the reduction or removal of organics in the solution and/or solvent as per claims 14, 21, 26 or 27.  The matter is supported – as per the noted claims, but the details must be included in the body.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-29 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14, 26 and 27 include “the organics in solution” but there is not antecedent basis for the organics.  The claim further requires that they can be fully “reduced and removed”.  Initially it is not clear if there is a reduction process or reduced means minimized.  There is no support in the specification for this portion of the process so it is not clear what is intended.  Also – it is not clear if the step actually occurs or not as the claim only requires that they “can be” reduced and/or removed.
The claim also requires that the method is to grow 3D conducting structure of “elementary metal”, but then teaches a resultant film that will have “pure metallic content” so it is not clear what the result of the process is.  The term “metallic” is broader than “elementary metal” and would imply a result that even looks like metal or metal oxides or the like. It is also not clear if the “dry form” is actually required of the 
The claim overall appears to be a run-on sentence.  The comma after “wherein” would appear to have a corresponding comma to end the clause.  
Claim 21 recites the limitation "flow rate of hydrogen containing reducing agent" in claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 requires geometries of “on 2 dimension” and “on 3 dimension” but there is no guidance as to what this means.  
Claims 26 and 27 include that the material comprises of “two or more inks containing two or more metal compound colloidal solution” – it is not clear if this is a typo and should be “solutions” or the materials are mixed in one solution.
Claim 29 includes that the structure can also include other materials.  While the claim is comprising and can include other steps – the claim is still indefinite because the method of claim 14 describes a method of “elementary metal” and requires “pure metallic content”, therefore it is not clear how those other elements are produced in the process. There is no description of any process to form the same.
Claim 33 is indefinite – it is a “use” claim and therefore the actual metes and bounds of the actual process are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas (2006/0001726) in view of Miyakawa (6,342,275) and, alternatively, in further in view of Van De Ven (2002/0049020).
	Kodas teaches a method of forming conductive features on a substrate by applying one or more inks wherein the ink is subject to conditions that reduce the metal therein to its elemental form to form the structure by printing [0023-35].
	In regard to the oxidation state, the claim is not particularly limiting and the metals in the colloidal solution [0035] have some oxidation state.
	Kodas teaches the formation of a conductive film using a printing method but is silent on the application of a plasma.
	Miyakawa teaches that it is operable to apply inks to surfaces by an atmospheric pressure plasma process (col 14, lines 18-67).  It would have been obvious to one of 
In regard to the requirement of forming an aerosol, Miyakawa teaches that the materials are evaporated into a gas – as the metal in the solution will not vaporize then it is understood as an aerosol (col 4, lines 16-40).   
To the extent that Miyakawa does not expressly state that the liquid is formed into an aerosol and/or if it were determined that Miyakawa does not teach an aerosol prior to the plasma step, the teachings of VanDeVen are applied in the alternative.  Van De Ven teaches that an effective way of feeding a liquid (including a metal) into a plasma is to meter the solution as an aerosol into a gas [0044].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the aerosol of Van De Ven in the method of Kodas and Miyakawa as the combined art teaches the use of a plasma and modifying the liquid prior to forming the plasma and the method of Van De Ven would further allow one to meter the solution in order to control the amount injected into the plasma.
In regard to organics, the claim does not specifically require them as written but, in any case, Kodas teaches organic ligands and solvents, that are both understood to be removed in forming the elemental metal [0040-42].
	Regarding claim 15, the metal in solution is reduced and therefore has a lower oxidation state as claimed.
Regarding claims 16 and 23, the process is not limited and can be used to fill a via, particularly wherein dimensions are not limited.  The claim only requires that the process could be used for the same.  Further, Miyakawa teaches filling voids with such plasma generated material (see Fig. 11 and related text).  The structures “can be” printed and grown in the further claimed geometries of claim 23.
	Regarding claim 17, the claim is not particularly limiting, Kodas teaches depositing metal – ‘minimal thickness’ is not limiting and Kodas is held to teach the same; likewise, the pattern is not limited and Kodas teaches some pattern.
	Regarding claims 18 and 28, the metal is not particularly limting and wherein Kodas teaches metals it would have been obvious to select any of the transition metals.  Furthermore, Kodas teaches zirconium, titanium, etc [0101, 0196] and nickel or copper [0034] present in components of the inks.
	Regarding claim 19, there is a plasma gas – the claim does not limit the gas used and therefore the limitations are met per the teachings of Miyakawa.
	Regarding claim 20, Miyakawa is silent on the flow rate of the gas, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as flow rate of gases. Absent evidence showing such criticality use of the claimed flow rate would have been prima facie obvious. 
	Regarding claim 21, the variables can be altered as claimed.  The claims do not actually require any specific set points and/or variation of the variables.
Regarding claim 22, Kodas teaches temperatures below about 200 C [0014] and Miyakawa teaches (background) that the use of plasma allows low temperatures.
	Regarding claim 24, the object can be further treated wherein the requirement to treat is not actually claimed.  Further, the Office takes Official Notice that post treatment of metals with plasma is well known in the art for various reasons such as change in morphology or oxidation state.
Regarding claims 25 and 26, Miyakawa teaches that it is operable to apply multiple materials, see at least col 9, line 4 – col 10, line 6, and wherein multiple feeds are provided (Fig. 11 and related text).  As such it would have been obvious to apply multiple materials.  Furthermore, the use of multiple such materials is equivalent to the duplication of parts, which, as per MPEP 2144.04 VI. B. is prima facia obvious without a showing of criticality.  In this case, to use multiple materials, i.e. inks, there is no critical benefit or result as set forth in the instant specification.
Regarding claim 29, Kodas teaches nickel [0034].
Regarding claim 33, the claim is open to any use, due to the “etc” and therefore the limitation is met.

Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas (2006/0001726) in view of Miyakawa (6,342,275) and, alternatively in view of Van De Ven (2002/0049020) and in further view of Kodas (2003/0124259).
The teachings of Kodas et al are described above including the deposition of metal by ink jet printing.  While the claims do not explicitly require any step of filling a via, in the interest of compact prosecution, the further teachings of Kodas ‘259 are 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715